                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



ASHLEY i\IORRIS,                             *

       Plaintiff,
                                                      Civil Action No. RDB-19-1351
       \' .
                                              •


DoueLAS       R. LEVENE,     et a/.,          •

       Defendants.                            *

                *      *       •       *              *          *        *      *      *       *
       *
                                   MEMORANDUM             ORDER

       On July 8, 2019, this Court enrered its i\!emorandum             Order (ECF No. 72), granting

Defendanr     the United States' ("Defendant"     or "United         States") Motion   to Dismiss, and

remanding Plaintiff l\shley i\!orris's ("Plaintiff'   or "Morris")       case to the Circuit Court for

Frederick County, Maryland.        Now pending is Morriss Motion to Alter or Amend Judgment

Pursuant to Fed. R. Civ. P. 59(e) or in the Alternative, i\!otion Seeking Relief from Judgment

 Pursuant to Fed. R. Civ. P. 60(e). (ECl' No. 74). The parties submissions have been reviewed,

 aml no hearing is necessary. See Local Rule 105.6 (D. i\ld. 2(18). For the reasons stated herein,

 i\!orris's i\lotion to Alter or i\mend Judgment      Pursuant       to Fed. R. Ci\'. P. 59(e) or in the

 Alternative, i\!otion Seeking Relief from Judgment Pursuanr to red. R. Civ. P. 60(e) (ECr No.

 74) is DENIED.

                                           BACKGROUND

           On December     13, 2018, Plaintiff flled an action in the Circuit Court for Frederick

 County, i\laryland, Case No. C-IO-CV -!8-001029, to foreclose the right of redemption              of two
real properties.        (See Compl., ECl' 1'!0. 4.)      The United States was identified as one of the

defendants and was served with a summons on l\priI22,                 2019. (ld.; Jee a/Jo Writ of Summons,

ECl' 1'!0. 5.) The United States timely removed the case to this Court on :Vlay8, 2019, and

promptly filed a ;'-,Iotion to Dismiss tl1e United States as a defendant.           (ECF Nos. 1,3.)

        On July 8, 2019, this Court granted the United States' Motion to Dismiss and remanded

this case to me Circuit Court for Frederick County, Maryland.                  (ECl' No. 72.) On July 19,

2019, Plaintiff filed the present ;'-,Iotion to I\lter or Amend Judgment Pursuant to Fed. R. Ci,'.

1'. 59(e) or in the l\lternative,      Motion Seeking Relief from Judgment Pursuant to Fed. R. Civ.

P. W(e) (ECF No. 74), asking this Court to reconsider its July 8, 2019 ;'-,lcmorandum Order


(ECl' 1'!0. 72).

                                          STANDARD OF REVIEW

         ;'-,Iorris moves for reconsideration        under bam Rules 59(e) and 60 of the Federal Rules

 of Civil Procedure.          Rule 59(e) authorizes a district court to alter, amend, or vacate a prior

 judb'ffient, and Rule 60 provides for relief from judb'ffient. See Ka(yle I'. Penll Nat'l Gamillg, 1m:,

 637 F.3d 462, 471 n.4 (4th Cir. 2011), ,~rl. denied, 132 S. Ct. 115 (2011). As this Court explained

 in emJ'"    !J.   ~/eel ReJen'e /1J.r'1I PeJlJ"iollPlall, WDQ-05-0001,   2010 \VL 3609530, at '2 (D. :Vld.


 Sept. 14,2010):

            A parry may move to alter or amend a judgment under Rule 59(e), or for relief
            from a judgment under Rule 6O(b). See Fed. R. Civ. P. 59(e) & 60(b). A motion
            to alter or amend filed within 28 days of the judgment is analyzed under Rule
            59(e); if the motion is filed later, Rule 60(b) controls. See Fed. R. Civ. P. 59(e);
            i'vILC A 1110. , LLC I'. TowlI of S. PilleJ, 532 F.3d 269, 280 (4th Cir. 2008); 111re
            Ilumley, 988 F.2d 1,2-3 (4th Cir. 1992).

  (footnote omitted).         ;'-,Iorris filed her motion within 28 days of this Court's Order granting the

  United States' Motion to Dismiss.            l\ccordingly, Rule 59(e) governs this Court's analysis. See,

                                                            2
e.g., Knoll       I'.   IFet!gwood, OKC-13-2486,          2014 WL 46(,()811, at *2 (D. :--Id. Sept. 11, 2(14)

("Although              Plaintiff purports    to bring his motion for reconsideration               under Rule 60(b)(1),

because it was filed within twenty-eight days of entry of the underlying order, it is properly

analyzed under Rule 59(e).")

         The United States Court of Appeals for the Fourth Circuit has repeatedly recognized

that a final judgmentl              may be amended under Rule 59(e) in only three circumstances:                            (1) to

accommodate                an intervening change in controlling law; (2) to account for new evidence not

available at trial; or (3) to correct a clear error of law or prevent manifest injustice. See, e.g.,

Gagliano      Ii.    Relial1<?Standard    Life Ins.   Co., 547 F.3d 230, 241 n.8 (4th Cir. 2(08); Jee also Fleming               l'.



Mao,land National Capital Park e> Panning CommiJ.rion, OKC-11-2769,                             2012 WL 12877387, at *1

 (D. :--Id. Mar. 8, 2(12). 1\ Rule 59(e) motion "may not be used to relitigate old matters, or to

 raise arguments or present evidence that could have been raised prior to entry of judt,'l11ent."

 l'a,: [,u. CO. I'. Am. Nat'l Fire [,u. Co., 148 F.3d 396, 403 (4th Cir. 1998); .reeal.ro Kelly                     l'.   Simp.ron,

 ROB-16-4067,               2017 WL 4065820, at '1 (0. :--Id.Jan. 26, 2(17). Moreover, "[tlhe district court

 has considerable               discretion in deciding whether to modify or amend a judt,'l11ent." Fleming,


 2012 WL 12877387, at '1.

                                                            ANALYSIS

              Plaintiff has not met the high bar she faces to succeed on her Motion to Alter or

  ,\mend.               There   has been no intervening             change in controlling          law since this Court's

  :--Icmorandum Order of July 8, 2019; no new evidence has come to light; and no clear error of




              1     Rule 59(e) applies only to flnal judgments. See Fayllez,ille Im,,,'/or.r v. Commerciat Builders, In,:, 936 F.2d
  1462,1469 (4th Cir. 1991).
                                                                     3
law or manifest injustice has been identified in this Court's Order.        This Court granted the

United States' Motion to Dismiss because "the nature of the instant proceeding is not one to

which sO\'ereign immunity has been waived under 28 U.S.c. ~ 2410."              (ECF No. 72 at 1-2

(citing KaJdolll'. United State..-, 707 F.2d 820, 823 (4th Cir. 1983).) Plaintiffs only argument for

alteration or amendment     under Rule 59(e) is that the United States ha..- waived sovereign

immunity "in actions of the type brought by Plaintiff under 28 U.S.c. ~ 2410," specifically an

action under ~ 2410(a)(2), which Plaintiff argues covers an action to foreclose the right of

redemption    on a State of ;'-.laryland tax lien. (Pl.'s l\lot. at 2-3, ECF No. 74.) However, 28

U.S.c. ~ 2410(c) instructs that "an action to foreclose a mortgage or other lien, naming the

United States as a party under this section, must seek judicial sale."         In KaJdoll, the United

States Court of I\ppeals for the Fourth Circuit detennined      that ;'-.Ial)'land tax sales, of the type

Plaintiff asserts, are not "judicial sales" within the meaning of the 28 U.s.c. ~ 2410. 707 F.2d

at 823. Consequently,     the United States has not waived sovereign immunity for the action


 Plaintiff brings.

         This Court already considered     and rejected Plaintiffs    argument     in its July 8, 2019

 ;'-.lcmorandum Order, relying on Fourth Circuit precedent, which established that Mal)'land

 tax sales are not covered by the wai,'er of sovereign immunity under 28 U.S.c. ~ 2410. (ECF

 0:0.72 at 1-2 (citing KaJdoll, 707 F.2d at 823).) Because Rule 59(e) does not permit a party to

 "relitigate old matters, or to raise arguments or present evidence that could have been raised

 prior to entry of judgment," l'adji<' litJ. Co., 148 F.3d at 403, this Court concludes that Plaintiff

 has failed to meet her burden for the extraordinary remedy of reconsideration           of a judgment


 after its entry.


                                                   4
                                     CONCLUSION

        For the foregoing reasons, it is this 12th day of February, 2020, HEREBY ORDERED

that:

        1. Plaintiffs Motion to Alter or Amend Judgment Pursuant to Fed. R. Civ. P. 59(e) or

           in the Alternative, Motion Seeking Relief from Judgment Pursuant to Fed. R. Civ.

           P. 60(e) (ECF No. 74) is DENIED; and

        2. The Clerk of the Court transmit copies of this Memorandum Order to Counsel.



                                                              IUl p..JZ4L;
                                                         Richard D. Bennett
                                                         United States DistrictJudge




                                               5
